Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hook et al. (US Patent Application Publication no. 2010/0219372).
With respect to claim 17, Hook discloses a process for the work-up and reuse of salt-containing process water/brine from a production process (abstract; paragraph 30), which contains an alkali metal chloride (NaCl), as salt in a concentration of at least 4% by weight (paragraphs 35, 256) and organic impurities (paragraphs 34-35), wherein:
 a) the process water is firstly subjected to adsorptive purification to remove organic impurities, with one or more adsorbents of the group consisting of activated carbon (paragraphs 30, 83; paragraph 13 also describe well-known processes for adsorptive purification using zeolites and carbon),
d) the process water from step a) is concentrated further by removal of water (evaporation using evaporative crystallization; paragraphs 384-385);
	e) and the alkali metal chloride is crystallized out (paragraphs 379, 381), and
f) separated off (by centrifugation) as solid alkali metal chloride from the mother liquor and purified (paragraphs 381-383), so that the solid alkali metal chloride, analyzed after dissolution in deionized pure water in a concentration of 300 g/l (~30 wt%; paragraph 379 recites sodium chloride crystals separated in a concentration of at least about 23 wt%, has a TOC content of not more than 1 mg/I (Table 3 on page 22 shows an example of TOC content of 0 in NaCl of at least 10%; paragraphs 379, 437),
	g) the solid, purified alkali metal chloride from step f) is introduced into the brine stream of the chloralkali electrolysis (paragraphs 406; 438),
	h) the products obtained from the alkali metal chloride electrolysis after step g) are recirculated as desired to the production process (claim 4; paragraph 406; figure 3, the treated brine solution 132 may be recycled to be used in processes upstream from the electrolytic cell).
	It is important to note that steps (b) and (c) are optional and have not been given patentable weight.
	With respect to claims 18, 19, claim 17 requires an oxidative and/or adsorptive purification step. The oxidative process is optional. Accordingly, claims 18 and 19 have been withdrawn from consideration as they do not further limit the adsorptive purification of claim 17. 
	With respect to claim 20, Hook further teaches wherein the purification of organic impurities in step a) is carried out down to a residual content of impurities of not more than 5 mg/l (5ppm) of TOC (Table 3 on page 22 shows an example of TOC content of 0-4ppm).
With respect to claim 21, Hook discloses wherein the concentration of salt, in the process water before step a) is at least 6% by weight (ranges between about 1 wt% to about 22 wt%; paragraph 35).
With respect to claim 22, step (b) in claim 17 is optional. Accordingly, claim 22 has been withdrawn from consideration as it does not further limit the required steps of claim 17. 
With respect to claim 23, Hook further teaches wherein the water obtained in the concentration and crystallization in the steps d) and e) is reused for diluting alkali metal hydroxide solution, for the production process (claim 4; paragraphs 111, 117, 490).
	With respect to claim 24, Hook discloses wherein the solid alkali metal chloride obtained in the crystallization in step f) is washed, by means of purified alkali metal chloride solution to effect purification before reuse (paragraphs 378-383).
With respect to claim 25, the production process from which the process water of Hook is taken is a process for the preparation of polymeric compounds, or of isocyanates (paragraph 18, 276, 287, 439).
With respect to claim 26, Hook discloses wherein water which is removed and is obtained in the concentration according to step d) or e) is used for the optional washing of the solid salt in step f) (recirculation of mother liquor after concentration/recrystallization is taught in paragraphs 373-378).
With respect to claim 27, Hook teaches wherein purified alkali metal chloride solution from a substream of the process water which has been purified in step a) is used for the wash in step f) (recirculation of mother liquor after concentration/recrystallization is taught in paragraphs 373-378).
With respect to claim 28, Hook discloses wherein an alkali metal chloride solution for which purified alkali metal chloride salt is dissolved in water which is removed and obtained in the performance of d) is used for the wash in step f) (Hook teaches re-dissolving the separated sodium crystals in an aqueous solution to produce a recycle salt stream that is fed back to previous steps of the process; paragraphs 110-111).
With respect to claim 29, Hook further teaches wherein the mother liquor which has been separated off from the alkali metal chloride in step f) is divided into two streams, and the one larger stream is recirculated to the concentration according to step d) and the other smaller sub-stream which amounts to not more than 5% by weight of the mother liquor separated off is disposed of (Hook discloses separating the sodium chloride crystals from the fist mother liquor and crystallizing a first mother liquor purge stream from the first mother liquor to produce a recycle salt stream that is fed back to previous steps of the process, whereas a second mother liquor stream containing a reduced volume is purged; paragraphs 109-111)
	With respect to claim 30, even though Hook fails to explicitly teach wherein, based on 100 parts by weight of alkali metal chloride separated off, from 5 to 20 parts by weight of washing liquid are used for the optional washing of the solid alkali metal chloride in step f), it has been held by the courts that generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05.II.A
With respect to claim 31, Hook discloses wherein the organic impurities are compounds selected from the group consisting of: aniline, phenol and formaldehyde among others (paragraphs 68, 75).
With respect to claim 32, removal of inorganic impurities is optional in claim 17. Accordingly, claim 32 has been withdrawn from consideration as it does not further limit the organic impurities of claim 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794